Citation Nr: 1709276	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  05-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, which is the Agency of Original Jurisdiction (AOJ) in this matter.    

VA denied the Veteran's original claim to service connection for back disability in October 1994.  The Veteran appealed the denial to the Board, which also denied the claim in an unappealed November 1997 decision.  In May 2004, the Veteran filed a claim to reopen service connection.  That claim was denied in the September 2004 rating decision on appeal.  This particular claim has been before the Board on four previous occasions.  In December 2008, the Board denied the claim to reopen service connection.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's denial and remanded the matter to the Board.  In April 2012, the Board reopened the Veteran's claim and remanded the matter on the merits for additional development.  The matter was again remanded for further development in October 2014 and October 2015.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the August 2016 Supplemental Statement of the Case, and has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran incurred thoracolumbar disability during service.  


CONCLUSION OF LAW

Thoracolumbar disability was incurred during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   
REASONS AND BASES FOR FINDING AND CONCLUSION

Since July 1994, the Veteran has claimed service connection for low back disability.  He claims that he developed the disability as the result of an accident during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran and his brother, VA compensation examination reports, and a private medical opinion.  For the following reasons, a service connection finding is warranted for thoracolumbar disability.    

First, the record documents current thoracolumbar disability.  Medical evidence dated throughout the appeal period, to include a December 2015 VA examination report, notes a diagnosis of degenerative arthritis in the thoracolumbar spine.  

Second, the record documents back injury during service.  The STRs note several days of hospitalization in April 1966 for back pain due to injury sustained in a fall.  The Veteran was diagnosed with acute lumbar sprain.  A record dated several months later, in August 1966, indicates treatment for "paravertebral muscle strain."  Further, a March 1967 x-ray report from an emergency room states, "pain in right CVA for several days - suddenly worse tonight - no [?] to back today[.]"  

Third, the evidence of record addressing the issue of medical nexus is in equipoise.  See Gilbert and Alemany, both supra.  

Certain medical nexus evidence is not favorable to the Veteran's claim.  Three VA examiners - in reports dated in February and October 2014, and in December 2015 - found the in-service injury unrelated to the current back disability.  The examiners indicated that the in-service injury amounted to merely a lumbar strain rather than the arthritic changes he now has.  The examiners attributed the arthritic changes to age, to post-service jobs involving heavy physical labor, and to two post-service accidents - another fall injury in 1993 and a motor vehicle accident in 2000.  In support of the opinions, the examiners cited the STRs indicating no radiographic evidence of spine injury, and cited March and June 1967 separation reports of medical examination and history, which indicate no residuals from the back injury.  These examiners also cited the lack of medical evidence indicating back disability in the decades following service.  

The three VA opinions are of diminished probative value, however.  The Board, in previous remands, found the February and October 2014 opinions inadequate because the opinions did not address all relevant evidence of record, and relied on the improper evidentiary standard here.  And the December 2015 report is of diminished value as well.  The examiner did not address the full extent of the Veteran's spinal disability, particularly whether a thoracic spinal disorder related to the in-service injury.  Further, in addressing the issue of probability, the examiner indicated that degenerative changes noted after the 1993 fall were "not necessarily" related to the in-service injury.  As the evidence need not show the two necessarily relate, the opinion appears to consider the wrong evidentiary standard here.  See Alemany and Gilbert, both supra.  In sum, the medical evidence countering the Veteran's claim is not persuasive.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate). 

Certain other evidence favors the Veteran's claim.  The record contains lay statements from the Veteran and his brother.  Each attests to back disability continuing just after discharge from service.  Further, the Veteran stated that he received treatment for back disability following service, but that the medical records detailing the treatment had been destroyed by the providers.  The lay statements are of probative value because lay persons are competent to report on matters that can be sensed or observed, such as pain and limitation of motion.  The Veteran is also competent to report what treating physicians communicated to him while receiving the claimed treatment in the years soon after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also finds that a comment in the February 2014 VA report tends to support the claim to a certain degree.  After finding service and current disability likely unrelated, the examiner nevertheless indicated that the "1966 service injury might contribute some small degree to later back issues seen today[.]"  

The record also contains a private medical opinion submitted in January 2017.  The examiner did not conduct a physical examination of the Veteran, an interview of the Veteran, or a review of the entire claims file.  So the foundation of the opinion is limited.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Nevertheless, the examiner's theory as to what happened to the Veteran is persuasive.  In short, the examiner found that, based on x-ray evidence dated in the early 1990s, the Veteran had in his lower thoracic spine a disorder indicative of an old fracture.  The examiner stated that, most likely, this would not relate to age or to the fall injury in 1993, but rather to an earlier, perhaps remote, injury.  The examiner found that the injury likely resulted from the in-service fall.  In support, the examiner noted the significant pain and disability the Veteran experienced during service, which necessitated several days of hospitalization.  The examiner also stated that the lower back disability the Veteran experienced following service related to residuals of the in-service lower thoracic injury.  Thus, the private examiner provided a persuasive rationale in support of his theory, which is entirely plausible based on the evidence of record - in particular the STRs which indicate back pain for several months after the in-service injury.  See Bloom, supra.

In sum, the issue of medical nexus is not clear in this matter.  The medical evidence is in conflict on this aspect of the analysis.  What is clear, however, is that the Veteran now has thoracolumbar spine degenerative changes, and that he was hospitalized during service for several days for treatment related to back injury, acute back pain, and back disability.  Based on that, and on the state of equipoise of the evidence addressing medical nexus, the Board cannot find that a preponderance of the evidence is against the claim.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt, and grant the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection is therefore warranted for thoracolumbar degenerative arthritis.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for thoracolumbar degenerative arthritis is granted.  



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


